            Case 2:19-cr-00241-JAD-NJK Document 36 Filed 07/16/20 Page 1 of 2



 1   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 2
     CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4   Tel.: [702] 384-5563
     Fax: [702] 598-1425
 5
     rchonfeld@cslawoffice.net
 6   Attorney for Defendant, Barbara Forbes

 7                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 8
                                        ***
 9   UNITED STATES OF AMERICA         )
                                      )
10             Plaintiff,             )     CASE NO. 2:19-cr-241-JAD
11                                    )
     v.                               )          ECF No. 35
12                                    )
     BARBARA FORBES,                  )
13                                    )
14             Defendant.             )
                                      )
15
                 STIPULATION AND ORDER TO CONTINUE SENTENCING DATE
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

18   TRUTANICH, United States Attorney, by JAMIE MICKELSON, Assistant United States
19   Attorney, counsel for the United States of America, and RICHARD A. SCHONFELD, ESQ.,
20
     counsel for Defendant, BARBARA FORBES, that the Sentencing date in the above-captioned
21
     matter, currently scheduled for Monday, July 20, 2020, at the hour of 9:00 a.m., be vacated and
22
23   continued to Monday, September 21, 2020, or a date thereafter.

24          This stipulation is entered into for the following reasons:
25
            1.     While counsel for the Defendant was recently retained for purposes of sentencing,
26
     it had already been contemplated between prior counsel and the government that a 30 day
27
     continuance of the sentencing would be sought;
28
            Case 2:19-cr-00241-JAD-NJK Document 34
                                                36 Filed 07/15/20
                                                         07/16/20 Page 2 of 2



 1          2.     Counsel for Defendant, Barbara Forbes just filed his Substitution of Attorney and is
 2
     seeking a 60 day continuance of the sentencing, rather than 30 days, so that he can adequately
 3
     prepare a sentencing memorandum for the Court;
 4
            3.     Jamie Mickelson, AUSA has agreed to this request; and
 5
 6          4.     The Defendant is out of custody and doesn’t object to the continuance.

 7          DATED this 15th      day of July, 2020.
 8
     UNITED STATES ATTORNEY                              CHESNOFF & SCHONFELD
 9
     /s/ Jamie Mickelson                                  /s/ Richard A. Schonfeld
10   JAMIE MICKELSON, AUSA                               RICHARD A. SCHONFELD, ESQ.
11   501 Las Vegas Blvd., Suite 1100                     Nevada Bar No. 6815
     Las Vegas, Nevada 89101                             520 South Fourth Street
12   Tel.: [702] 388-6336                                Las Vegas, Nevada 89101
                                                         Tel.: [702] 384-5563
13
14
15                                               ORDER
16          IT IS THEREFORE ORDERED that the Sentencing date currently scheduled for July 20,
17
     2020 at the hour of 9:00 a.m., be vacated and continued to October 5, 2020, at 10:00 a.m.
18
19
20          DATED this 16th day of July, 2020.

21
22
                                                      JENNIFER A. DORSEY
23                                                    UNITED STATES DISTRICT COURT JUDGE

24
25
26
27
28
